            Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                           MIDLAND/ODESSA DIVISION

AL ASHER & SONS, INC.                          §
                                               §
                                               §
                                               §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §          Civil Action No. _7:19-cv-173______
                                               §
                                               §
FOREMAN ELECTRIC SERVICE                       §
COMPANY, INC.                                  §           JURY TRIAL DEMANDED
                                               §
       Defendant.                              §

                    PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT
                       AND REQUEST FOR INJUNCTIVE RELIEF

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Al Asher & Sons, Inc. (“Asher” or “Plaintiff”) files this Verified Original

Complaint and Request for Injunctive Relief against Defendant Foreman Electric Service

Company, Inc. (“Foreman” or “Defendant”), and respectfully shows the Court as follows:

                                              I.
                                            PARTIES

       1.      Plaintiff Al Asher & Sons, Inc. is a California corporation with its principle place

of business in Los Angeles, California. Asher is a family owned and operated business that

leases construction trucks and specialized equipment to businesses throughout the country.

       2.      Defendant Foreman Electric Service Company, Inc. is a Texas corporation with

its principal place of business at 2626 JBS Parkway, Suite B 205, Odessa, Texas 79761-5903,

and it may be served with citation by serving its registered agent for service of process, Bront

Bird, 909 West 69th, Odessa, Texas 79764, or wherever he may be found. Defendant is an

PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                1
             Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 2 of 14



electrical repair company that leased vehicles and equipment from Asher for which it has not

paid.


                                                 II.
                                          JURISDICTION

        3.      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because there is complete diversity of the parties, as Asher is a citizen of California with its

principal place of business in California, and Defendant is a citizen of Texas with its principal

place of business in Texas. The amount in controversy exceeds $75,000.00.

        4.      The Court has personal jurisdiction over Defendant because it is a citizen and

resident of Texas, and it regularly conducts business in Texas.

                                                III.
                                              VENUE

        5.      Venue is proper in this judicial district because it is the district in which the

Defendant resides. 28 U.S.C. § 1391(b)(1). Venue is also proper in the judicial district because

a substantial part of the events or omissions giving rise to Asher’s claims occurred in this judicial

district. Id. at § 1391(b)(2).

                                             IV.
                                      STATEMENT OF FACTS

A.      Defendant Leases Equipment and Vehicles from Asher But Refuses to Pay.

        6.      Plaintiff Asher is in the business of leasing construction vehicles and specialized

construction equipment to entities throughout the country.          Defendant Foreman provides

electrical, power line, instrumentation, automation, and storm restoration services.

        7.      Defendant has leased construction equipment and vehicles from Asher, and

Defendant agreed to pay monthly lease fees to Asher for the equipment and vehicles. In total,


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 2
            Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 3 of 14



Defendant executed 11 Rental Agreements with Asher in which it agreed to, among other things,

pay monthly lease payments to Asher. True and correct copies of the Rental Agreements are

attached as Schedule 1 to the Declaration of James A. Asher, which is attached hereto as Exhibit

A, and is incorporated herein by reference for all purposes.

       8.      Pursuant to the Rental Agreements, Defendant agreed to make all rental payments

upon demand by Asher. Specifically, Defendant agreed to tender payments to Asher within 30

days of the invoice date. True and correct copies of the unpaid invoices are attached hereto as

Schedule 2 to the Declaration of James A. Asher. If the invoices are not paid within 30 days, the

amounts due accrue interest at a rate of 1.5 percent per month (or 18% annually). See Schedule

2. Further, Defendant agreed to pay Asher’s “reasonable attorneys’ fees and costs in connection

with enforcing any of [the invoice] conditions or recovering payment in the amount of any

invoice.” Schedule 2; see also Schedule 1, ¶ 12.

       9.      In the usual course of business and pursuant to the Rental Agreements, Asher

leased the equipment and vehicles to Defendant, and Defendant commenced use of the

equipment and vehicles. Defendant accepted each piece of equipment and the vehicles, and

became bound to pay Asher the agreed-upon lease payments. The amount of the lease payments

is consistent with the Rental Agreements and is reasonable, usual, and customary for the lease of

such equipment and vehicles.       The account on which Asher sues accurately represents a

transaction or series of transactions for which a systematic record has been kept in the ordinary

course of business. True and correct copies of the invoices related to the principle balance due

are attached and incorporated herein as Schedule 2 to Exhibit A.

       10.     Defendant defaulted on the Rental Agreements by, among other things, failing to

make full payment on the invoices. The principal balance due to Asher on the account is


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 3
           Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 4 of 14



$424,305.13, which continues to increase by at least $24,750 per month in principal, since at

least nine pieces of equipment remain in Defendant’s possession.1 A true and correct summary

of the outstanding invoices is attached hereto as Exhibit B and incorporated herein by reference.

Pursuant to the Rental Agreements and the past-due invoices, Asher seeks to recover the

outstanding debt of at least $424,305.13, which continues to increase as Defendant retains and

continues to use nine pieces of Asher’s equipment, in addition to pre-judgment and post-

judgment interest and attorneys’ fees and costs. Asher has demanded that Defendant pay the

amount due, but Defendant has not done so. Asher has also made a presentment of its attorneys’

fees incurred, which Defendant also ignored.

       11.     In response to demand for payment, Defendant advised Asher that it may file for

bankruptcy given its poor financial condition. According to Defendant, its lack of funds and

poor financial condition is the reason for its non-payment on the account.

       12.     Asher has fully performed its obligations under the Rental Agreements. All

conditions precedent, if any, to the relief sought by Asher herein have been met, satisfied, or

waived.

B.     Defendant Currently Has Two Vehicles and Eight Pieces of Equipment in its
       Possession, Some of Which are Apparently Uninsured, and Defendant Refuses to
       Return the Property to Asher.

       13.     As part of the Rental Agreements, Defendant agreed to procure insurance

coverage for all of the leased vehicles and equipment and to name Asher as a co-insured on the


       1
                The following equipment and vehicles are in Defendant’s possession: (1) 1999 IHC DSL
Pitman MD50H-Plus Digger Derrick, Unit 14335; (2) 2004 Freightliner Altec DM47TR Digger Derrick,
Unit 15057; (3) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15358; (4) 2017 Brooks Bros.
PT122-7KE Pole/Cargo Trailer, Unit 15413; (5) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit
15414; (6) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15415; (7) 2017 Brooks Bros.
PT122-7KE Pole/Cargo Trailer, Unit 15416; (8) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit
15417; and (9) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15418.

PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 4
           Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 5 of 14



policy. See Schedule 1, ¶ 1. Defendant initially obtained insurance on the equipment and

vehicles, but that coverage expired on June 26, 2019. A true and correct copy of that document

is attached as Exhibit C. When Asher alerted Defendant that the coverage was set to lapse,

Defendant provided Asher with a Certificate of Insurance that listed some—but not all—of

Asher’s equipment and vehicles as covered property. A true and correct copy of that document

is attached as Exhibit D.       Thus, there is no evidence that all of the current vehicles and

equipment in Defendant’s possession are insured.

        14.        Due to the apparent lack of insurance coverage on all of the equipment and

vehicles in Defendant’s possession, Asher demanded on July 9, 2018, that Defendant

immediately cease all use of the equipment and return the equipment to Asher via truck common

carrier transportation. This request was made pursuant to Sections 9 and 22 of the Rental

Agreement, which obligate Defendant to return the vehicles and equipment to Asher upon

request. See Schedule 1, ¶¶ 9, 22. And if Defendant fails to return the vehicles and equipment

upon request, Defendant agreed to pay “a sum of money equal to twice the above basic rental

rates.” Id. ¶ 9.

        15.        Defendant responded to Asher’s demand on July 12, 2019, stating that any

attempt by Asher to recover its property would be deemed by Defendant as “wrongful

possession.” Exhibit E.       Thus, Defendant continues to use Asher’s vehicles and equipment,

some of which is apparently without insurance coverage, despite Defendant’s obligations to

obtain such coverage, and despite Defendant’s obligation to return the vehicles and equipment

upon Asher’s request. See Schedule 1, ¶¶ 9, 22 (requiring Defendant to return Asher’s property

upon demand). This uninsured risk creates a great deal of liability for Asher, from loss of the

vehicles and equipment to third-party liability for accidents that occur during their use. And


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 5
            Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 6 of 14



Defendant’s apparent lack of financial resources and its potential bankruptcy leaves Asher

without recourse and without an adequate remedy at law.

C.      Defendant Has Returned Two Vehicles to Asher With Significant Damage for
        Which it Refuses to Pay.

        16.        For the two vehicles that Defendant returned to Asher in April 2019, Defendant

agreed in the Rental Agreements to “return the vehicle[s] to [Asher] in the same condition as

when received,” and to “pay all the costs of repairs as a result of damage to the vehicle by reason

of collision, theft, or misuse.” Schedule 1, ¶ 2. Defendant also agreed to pay Asher “the full cost

of any damages caused by neglect or maintenance and the list price of any missing accessories or

parts.” Id. ¶ 8.

        17.        On or about April 15, 2019, Defendant returned to Asher a 2006 International

Altec Digger Derrick, Unit 15058 (VIN No. 1HTMMAAN96H244295) with significant damage.

The damage ranged from cracked fenders, broken headlights, to damaged fan blades, and the

repair costs totaled at least $28,871.31.2

        18.        On or about April 15, 2019, Defendant also returned to Asher a 2006 International

6X6 Altec Bucket Truck, Unit 15411 (Vin No. 1HTWJAAR46J374661) with significant

damage. The damage ranged from torn seats, broken mirrors, to large door dents, and the repair

costs totaled at least $30,449.08. Defendant has refused to pay for the damages it caused to these

vehicles, despite its contractual obligation to do so. It has also failed to tender the damage claim


        2
                 In addition, contrary to the parties’ agreement and Asher’s instructions, Defendant drove
this vehicle and another one back from Odessa to Los Angeles, despite the fact that the vehicles may not
be driven on California roads pursuant to regulations instituted by the California Air Resources Board
(“CARB”). Asher was fined $3,000 for Defendant violating the restrictions by driving the vehicle on
California roads, and Asher seeks to recover that fine from Defendant. See Schedule 1, ¶ 14 (Defendant
must inform Asher of any traffic violations, citations, or fines and must “pay all fines resulting by reason
thereof”). Asher expects another fine of $3,000 for Defendant’s operation of the other vehicle on
California roads, for which it will seek recovery from Defendant.

PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                     6
          Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 7 of 14



for the vehicles to the insurance carrier, and has actually hindered the tender of the claim to the

carrier by, among other things, claiming that the significant damage is normal wear and tear.

                                                V.
                                       CAUSES OF ACTION

A.     Count One: Suit on Sworn Account

       19.     Asher incorporates all prior paragraphs herein by reference.

       20.     Under the terms of the Rental Agreements, and in consideration of the leased

equipment and vehicles provided by Asher to Defendant, on which a systematic record has been

kept, Defendant promised and is bound and liable to pay Asher the principal balance due on the

account in the amount of $424,305.13, which continues to increase. The amounts due to Asher

are just and true because they are in accordance with the terms of the Rental Agreements and are

the usual, customary, and reasonable charges for such leases. See Exhibit A.

       21.     All lawful offsets, payments, and credits have been applied to Defendant’s

account. The principal balance of $424,305.13, which continues to increase, remains due and

unpaid. These damages are liquidated, and this Complaint is filed under oath.

       22.     Consequently, after Defendant defaulted on the account, Asher employed the

undersigned counsel and a demand for payment was sent. Asher agreed to pay its counsel

reasonable attorneys’ fees and costs for their services, for which it seeks recovery herein

pursuant to the Rental Agreements and Chapter 38 of the Civil Practices and Remedies Code.

       23.     In addition, Asher seeks prejudgment interest in the amount set forth in the

agreement, or alternatively, at the maximum rate permitted by law. Additionally, Asher seeks

post-judgment interest at the maximum rate permitted by law.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                7
          Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 8 of 14



B.     Count Two: Breach of Contract

       24.     Asher incorporates all of the proceeding paragraphs herein by reference.

       25.     Asher and Defendant entered into the Rental Agreements, which are valid,

enforceable contracts. As a party to the Rental Agreements, Asher is the proper party to sue for

breach of the Rental Agreements.

       26.     Defendant breached the Rental Agreements by wrongfully refusing to pay Asher

the amounts due and owing. Asher performed under the Rental Agreements by providing the

equipment and vehicles to Defendant.        Alternatively, Asher tendered performance or was

excused from performing its contractual obligations. Defendant’s breaches have caused and

continue to cause substantial injury to Asher.

       27.     Defendant also breached the Rental Agreements by tendering to Asher the 2006

International Altec Digger Derrick (VIN No. 1HTMMAAN96H244295) and 2006 International

6X6 Altec Bucket Truck (Vin No. 1HTWJAAR46J374661) in damaged condition and by

refusing to pay for the damage it caused. Defendant agreed in the Rental Agreement to “return

the vehicle[s] to [Asher] in the same condition as when received,” and to “pay all the costs of

repairs as a result of damage to the vehicle by reason of collision, theft, or misuse.” Schedule 1,

¶ 2. Defendant also agreed to pay Asher “the full cost of any damages caused by neglect or

maintenance and the list price of any missing accessories or parts.” Id. ¶ 8. Defendant has failed

to do so, and it has also hindered Asher’s ability to tender an insurance claim to the carrier for

coverage. This conduct constitutes a breach of the Rental Agreements for which Asher is

entitled to damages.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 8
          Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 9 of 14



       28.     Further, Defendant has breached the Rental Agreements by failing and refusing to

return the two vehicles and seven pieces of equipment in its possession. The principal balance

for those items continues to accrue at a rate of $24,750 per month.

       29.     Accordingly, Asher sues Defendant for breach of the Rental Agreements and

seeks judgment in an amount in excess of the minimum jurisdictional limit of this Court, in

addition to pre-judgment interest, post-judgment interest, and attorneys’ fees and costs.

C.     Count Three: Quantum Meruit

       30.     Asher incorporates all of the proceeding paragraphs herein by reference.

       31.     In the alternative, Defendant obtained a benefit from Asher by fraud, duress, or

the taking of an undue advantage entitling Asher to restitution. Defendant has failed to pay the

amounts due for the lease of the equipment and vehicles, and Defendant has also refused to pay

for the damage it caused to Asher’s vehicles. In the alternative and to the extent that the

contemplated agreement between the parties is unenforceable, impossible, not fully performed,

thwarted by mutual mistake, or void for other legal reasons, Asher is nonetheless entitled to

restitution, pre-and post-judgment interest, and attorneys’ fees and costs.

D.     Count Four: Unjust Enrichment

       32.     Asher incorporates all of the proceeding paragraphs herein by reference.

       33.     In the alternative, Defendant was unjustly enriched by obtaining a benefit from

Asher in the form of equipment and vehicles through fraud, duress, or the taking of an undue

advantage of Asher.

       34.     Defendant has wrongfully secured that benefit from Asher, and it would be

unconscionable to permit Defendant to retain that benefit and to withhold payment for the



PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 9
          Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 10 of 14



damages it has caused to the vehicles it has returned. Thus, Defendant should be ordered to

make restitution to Asher.

E.     Count Five: Promissory Estoppel

       35.     Asher incorporates all of the proceeding paragraphs herein by reference.

       36.     In the alternative, Defendant made a promise to Asher to pay for the leased

equipment and vehicles and to pay for any damages caused to the leased equipment and vehicles.

Asher reasonably and substantially relied on the promise to its detriment by providing substantial

equipment and vehicles to Defendant.

       37.     Asher’s reliance on Defendant’s promise to pay was foreseeable by the

Defendant, particularly when Asher provided the equipment and vehicles to Defendant based on

its promise to pay.

       38.     Injustice can be avoided only by enforcing Defendant’s promise to pay Asher the

monthly lease rates for the equipment and vehicles Asher provided to Defendant and for the

damage Defendant caused to the equipment and vehicles.

F.     Count Six: Money Had and Received

       39.     Asher incorporates all of the proceeding paragraphs herein by reference.

       40.     In the alternative, Defendant holds $424,305.13 (which continues to increase) in

funds that belong to Asher pursuant to its lease of equipment and vehicles to Defendant.

       41.     Those funds belong to Asher in equity and good conscience, given Asher’s

provision of construction equipment and vehicles to Defendant that Defendant utilized in it

business to generate income.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                               10
           Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 11 of 14



         42.    Asher is entitled to all of its actual damages, in addition to exemplary damages for

Defendant’s fraud, malice, and/or gross negligence in securing the equipment and vehicles from

Asher.

G.       Count Seven: Conversion

         43.   Asher incorporates all of the proceeding paragraphs herein by reference.

         44.   Asher owns, had legal possession of, and is entitled to possession of the two

vehicles and seven pieces of equipment currently in Defendant’s possession. Defendant has

assumed and exercised dominion and control over this property in an unlawful and unauthorized

manner, to the exclusion and inconsistent with Asher’s rights. Defendant has refused Asher’s

demands for the return if its property. As approximate result, Asher has suffered, and continues

to suffer, damages and loss for which it seeks recovery.

                                                VI.
     APPLICATION FOR TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND
                             PERMANENT INJUNCTION

         45.    Pursuant to LOCAL RULE CV-65, Asher’s full application for injunctive relief (the

“Application”) is contained in a separate, contemporaneously filed document, which is

incorporated herein for all purposes.

         46.   For the reasons set for the Application, Asher seeks injunctive relief directing

Defendant to immediately cease use and to return the following vehicles and equipment via

common carrier truck to Asher:

         (1) 1999 IHC DSL Pitman MD50H-Plus Digger Derrick, Unit 14335;

         (2) 2004 Freightliner Altec DM47TR Digger Derrick, Unit 15057;

         (3) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15358;

         (4) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15413;


PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 11
            Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 12 of 14



          (5) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15414;

          (6) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15415;

          (7) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15416;

          (8) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15417; and

          (9) 2017 Brooks Bros. PT122-7KE Pole/Cargo Trailer, Unit 15418.


                                             VII.
                                     CONDITIONS PRECEDENT

          47.   All conditions precedent to Asher’s claims have occurred, been performed, or are

excused from performance.

                                           VIII.
                                  ATTORNEYS’ FEES AND COSTS

          48.   All preceding paragraphs are incorporated herein as if fully set forth.

          49.   Defendant’s default, acts, and omissions set forth herein and in the Application

made it necessary for Asher to employ the undersigned attorneys to file suit. This claim was

timely presented to Defendant and remains unpaid. Pursuant to the Rental Agreements, the

invoices, Chapter 38 of the Texas Civil Practice & Remedies Code, and Texas common law,

Asher is entitled to recover, and hereby seeks, its attorneys’ fees, expenses, and costs incurred

herein.


                                               IX.
                                          JURY DEMAND

          50.   Asher demands a jury trial on all triable issues and tenders the jury fee herewith.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                 12
        Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 13 of 14



                                            X.
                                          PRAYER

      Asher respectfully requests the following relief:

         a. Defendant be cited to appear and answer;

         b. Asher be granted judgment in the amount of $424,305.13 (which continues to
            increase), as the principal on the amounts due on the account;

         c. all actual, consequential, and special damages caused by Defendant’s breaches,
            acts, and omissions, as set forth herein and in the Application;

         d. Asher be granted prejudgment interest at the contract rate, or alternatively, at the
            maximum rate allowable by law;

         e. Asher be granted judgment for all costs of court;

         f. Asher be granted attorneys’ fees, costs, and expenses, including conditional
            appellate attorneys’ fees, costs, and expenses;

         g. Asher be granted post-judgment interest at the highest rate allowable by law on
            the total amount of the judgment from the date of judgment until paid;

         h. Asher be granted injunctive relief as requested in its Application; and

         i. for all other and further relief, at law and/or in equity, special or general, as the
            Court may deem just and proper.




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                               13
          Case 7:19-cv-00173-DC Document 1 Filed 07/15/19 Page 14 of 14



DATED: July 15, 2019.


                                    Respectfully submitted,

                                    JACKSON WALKER L.L.P.

                                    By: /s/ Joshua A. Romero
                                       Joshua A. Romero
                                       jromero@jw.com
                                       State Bar No. 24046754
                                       Michael Roberts
                                       mroberts@jw.com
                                       State Bar No. 24082153
                                       100 Congress, Suite 1100
                                       Austin, Texas 78701
                                       [Tel.] (512) 236-2035
                                       [Fax] (512) 391-2131


                                   ATTORNEYS FOR PLAINTIFF




23437902v.2




PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                        14
